Exhibit 10.1

--------------------------------------------------------------------------------


THIRD AMENDMENT
 
TO
 
MASTER CRUDE OIL PURCHASE AND SALE CONTRACT
 
Effective as of March 31, 2009
 
among
 


UTEXAM LIMITED,
AS SELLER,
 


 
AND
 


 
FRONTIER OIL AND REFINING COMPANY,
AS PURCHASER,
 


 
FRONTIER OIL CORPORATION,
AS GUARANTOR
 

 
 

--------------------------------------------------------------------------------

 

THIRD AMENDMENT TO MASTER CRUDE OIL PURCHASE AND SALE CONTRACT
 
THIS THIRD AMENDMENT TO MASTER CRUDE OIL PURCHASE AND SALE CONTRACT (this “Third
Amendment”) dated as of July 1, 2009, to be effective as of March 31, 2009, is
among Utexam Limited, a company incorporated under the laws of the Republic of
Ireland (the “Seller”), Frontier Oil and Refining Company, a Delaware
corporation (the “Purchaser”), and Frontier Oil Corporation, a Wyoming
corporation (the “Guarantor”).
 
R E C I T A L S
 
A.           The Seller, the Purchaser and the Guarantor are parties to that
certain Master Crude Oil Purchase and Sale Contract dated as of March 10, 2006,
as amended by the First Amendment to Master Crude Oil Purchase and Sale
Contract, dated April 1, 2006 and by the Second Amendment to Master Crude Oil
Purchase and Sale Contract, dated March 12, 2008 (as amended, the “Agreement”),
pursuant to which the Seller has agreed to sell and the Purchaser has agreed to
buy, in each case, subject to the terms and conditions set forth therein,
certain quantities of Crude Oil.
 
B.           The Seller, the Purchaser and the Guarantor have agreed to amend
certain provisions of the Agreement.
 
C.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1. Defined Terms.  Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Agreement.  Unless
otherwise indicated, all section references in this Third Amendment refer to
sections of the Agreement.
 
Section 2. Amendments to Agreement.
 
2.1 Section 1.01.  The following definition is hereby amended in its entirety:
 
“Factor” shall mean with respect to the calculation of the amount of each
Acquisition Cost and each Swap Settlement, as the case may be, the product of
(a) the sum of 2.75% plus LIBOR for the period corresponding to any Days
Outstanding calculation, times (b) the number of Days Outstanding divided by
360.
 
Section 3. Miscellaneous.
 
3.1 Confirmation.  The provisions of the Agreement, as amended by this Third
Amendment, shall remain in full force and effect following the effectiveness of
this Third Amendment.
 
3.2 Ratification and Affirmation; Representations and Warranties.  Each party
hereby (a) acknowledges the terms of this Third Amendment; and (b) ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Transaction Document to which it is a party and
agrees that each Transaction Document to which it is a party remains in full
force and effect, except as expressly amended hereby, notwithstanding the
amendments contained herein.
 
3.3 Transaction Document.  This Third Amendment is a “Transaction Document” as
defined and described in the Agreement and all of the terms and provisions of
the Agreement relating to Transaction Documents shall apply hereto.
 
3.4 Counterparts.  This Third Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this Third Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
 
3.5 No Oral Agreement.  This Third Amendment, the Agreement and the other
Transaction Documents executed in connection herewith and therewith represent
the final agreement between the parties and may not be contradicted by evidence
of prior, contemporaneous, or unwritten oral agreements of the parties.  There
are no subsequent oral agreements between the parties.
 
3.6 GOVERNING LAW.  THIS THIRD AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND APPLICABLE FEDERAL LAWS OF
THE UNITED STATES OF AMERICA.
 
3.7           Credit Facility.  Pursuant to Section 4.02 of the Agreement,
Purchaser hereby consents to the amendment of the Credit Facility in the form of
amendment attached hereto as Exhibit A.


[Signature Pages Follow]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as the date first written above, to be effective as of March 31,
2009.
 
UTEXAM LIMITED
 
By:  /s/  Clive W. Christie
      Clive W. Christie
      Director




By:  /s/ Paul Owens
      Paul Owens
      Director




FRONTIER OIL AND REFINING COMPANY,
as Purchaser
 
By:   /s/  Doug S. Aron    
Doug S. Aron
Executive Vice President – Chief Financial
Officer






FRONTIER OIL CORPORATION, as Guarantor
 
By:  /s/  Doug S.
Aron                                                             
 
Doug S. Aron

Executive Vice President – Chief Financial
Officer

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A




 
SEVENTH AMENDMENT
 
TO
 
REVOLVING CREDIT AGREEMENT (UNCOMMITTED)
 
DATED AS OF
 
MARCH 31, 2009
 
AMONG


UTEXAM LIMITED,
AS BORROWER,


BNP PARIBAS,
AS ADMINISTRATIVE AGENT,


AND
 
THE LENDERS PARTY HERETO
 





 
 

--------------------------------------------------------------------------------

 

SEVENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT (UNCOMMITTED)


THIS SEVENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT (UNCOMMITTED) (this
“Seventh Amendment”) dated as of March 31, 2009, is among UTEXAM LIMITED, a
company incorporated under the laws of Ireland (the “Borrower”); BNP PARIBAS, as
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) for the lenders party to the Credit
Agreement referred to below (collectively, the “Lenders”); and the undersigned
Lenders.
 
R E C I T A L S
 
A.           The Borrower, the Administrative Agent and the Lenders are parties
to that certain Revolving Credit Agreement (Uncommitted) dated as of March 10,
2006, as amended by the First Amendment to Revolving Credit Agreement
(Uncommitted), dated October 24, 2006, the Second Amendment to Revolving Credit
Agreement (Uncommitted), dated as of March 8, 2007, the Third Amendment to
Revolving Credit Agreement (Uncommitted), dated as of May 16, 2007, the Fourth
Amendment to Revolving Credit Agreement (Uncommitted), dated as of February 20,
2008, the Fifth Amendment to Revolving Credit Agreement (Uncommitted), dated as
of March 12, 2008 and the Sixth Amendment to Revolving Credit Agreement
(Uncommitted), dated as of January 20, 2009 (as amended, the “Credit
Agreement”), pursuant to which the Lenders have made certain extensions of
credit available to the Borrower.
 
B.           The Borrowers and the Lenders have agreed to amend certain
provisions of the Credit Agreement.
 
C.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 4. Defined Terms.  Each capitalized term used herein, but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all references to Sections in this Seventh Amendment refer
to Sections of the Credit Agreement.
 
Section 5. Amendment to Credit Agreement.
 
5.1 Section 1.02.  The definition of “Applicable Margin” in Section 1.02 is
hereby amended by replacing “2.00%” with “2.75%.”
 
5.2 Section 1.02. The definition of “Maturity Date” in Section 1.02 is hereby
amended by replacing “March 31, 2009” with “March 31, 2010.”
 
2.3           Annex I.  Annex I is hereby amended and restated in its entirety
as follows:








ANNEX I
 
LIST OF COMMITMENTS
 
Aggregate Commitments
 
Name of Lender
Percentage Share
Commitment
BNP Paribas
45.454545455%
$50,000,000.00
Allied Irish Banks, p.l.c.
31.818181818%
$35,000,000.00
Union Bank of California, N.A.
22.727272727%
$25,000,000.00
TOTAL
100.00%
$110,000,000.00





Section 6. Conditions Precedent.  The effectiveness of this Seventh Amendment is
subject to the receipt by the Administrative Agent of the following documents
and satisfaction of the other conditions provided in this Section 3, each of
which shall be reasonably satisfactory to the Administrative Agent in form and
substance:
 
6.1 The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable, if any, in connection with this Seventh Amendment
on or prior to the Effective Date.
 
6.2 The Administrative Agent shall have received from all of the Lenders and the
Borrower, counterparts (in such number as may be requested by the Administrative
Agent) of this Seventh Amendment signed on behalf of such Persons.
 
6.3 The Administrative Agent shall have received evidence that the Borrower has
obtained a consent from the Purchaser to amend the Agreement pursuant to Section
4.02(b) of the PSC.
 
6.4 The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.
 
6.5 No Default shall have occurred and be continuing, after giving effect to the
terms of this Seventh Amendment.
 
Section 7. Miscellaneous.
 
7.1 Confirmation.  The provisions of the Credit Agreement, as amended by this
Seventh Amendment, shall remain in full force and effect following the
effectiveness of this Seventh Amendment.
 
7.2 Ratification and Affirmation; Representations and Warranties.  The Borrower
hereby (a) acknowledges the terms of this Seventh Amendment; (b) ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, notwithstanding the amendments contained
herein and (c) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this Seventh Amendment:  (i) all of
the representations and warranties contained in each Loan Document to which it
is a party are true and correct, unless such representations and warranties are
stated to relate to a specific earlier date, in which case, such representations
and warranties shall continue to be true and correct as of such earlier date and
(ii) no Default has occurred and is continuing.
 
7.3 Termination of Commitments Unless Extended.  Pursuant to the terms of the
Credit Agreement, the Commitments of the Lenders shall terminate on the date
hereof, except for the Commitments of those Lenders who have extended the
maturity of their Commitments hereunder.  Bayerishe Hypo-Und Vereinsbank AG, New
York Branch has not extended the maturity of its Commitment hereunder, thus its
Commitment hereby terminates on the date hereof and such Lender shall no longer
be a party to the Credit Agreement.
 
7.4 Loan Document and Assignment.  This Seventh Amendment is a “Loan Document”
as defined and described in the Credit Agreement and all of the terms and
provisions of the Credit Agreement relating to Loan Documents and Assignments
shall apply hereto.
 
7.5 Counterparts.  This Seventh Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this Seventh Amendment by facsimile transmission shall
be effective as delivery of a manually executed counterpart hereof.
 
7.6 NO ORAL AGREEMENT.  THIS SEVENTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO ORAL AGREEMENTS AMONG THE PARTIES.
 
7.7 GOVERNING LAW.  THIS SEVENTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 


[SIGNATURES BEGIN NEXT PAGE]







 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be
duly executed as of the date first written above.


BORROWER:                                                                UTEXAM
LIMITED






By:                                                                           
Name:
Title:




By:                                                                           
Name:
Title:







 
 

--------------------------------------------------------------------------------

 



ADMINISTRATIVE AGENT:
BNP PARIBAS





By:                                                                           
Name:
Title:




By:                                                                           
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

LENDERS:                                                                BNP
PARIBAS




By:                                                                           
Name:
Title:




By:                                                                           
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

LENDERS:
UNION BANK OF CALIFORNIA, N.A., as Syndication Agent and a Lender

 




By:           
Name:
Title:
 


 
ALLIED IRISH BANKS, p.l.c., as a Lender

 


By:                                                                           
Name:
Title:




By:                                                                           
Name:
Title:






 





 
 

--------------------------------------------------------------------------------

 





AGREED AND ACCEPTED TO
AS OF THE DATE FIRST WRITTEN ABOVE:




BAYERISCHE HYPO- UND VEREINSBANK
AG, NEW YORK BRANCH




By:                                                                
Name:
Title:


